Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: “the control unit (12) is connectable to the coffee-dispensing machines and is configured to send a signal for blocking a product delivery” in claim 2. Applicant’s specification (i.e. Substitute Specification filed August 1, 2018) in paragraph 0037 discloses that “the control device 12 can be designed in a manner known pre se with one or more correspondingly programmed microprocessors”. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randolph J. Huis on April 26, 2022.

The application has been amended as follows: 
In the claim:
In claim 2, at line 2: after the phrase “a supply device for the”, replace the phrase “one or more”, with the phrase - -at least two- -.
At line 6: before the phrase “automatic coffee-dispensing machines (1a, 1a)”, replace the phrase “one or more”, with the phrase - -at least two- -.
At line 11: after the phrase “plate having a cooling coil and a”, add the phrase - -separate heat-conducting- -.
At line 14: before the phrase “contact surface physically”, add the phrase - -separate heat-conducting- -.
At line 15: after the phrase “milk storage container with the”, add the phrase - -separate heat-conducting- -. 
At line 16: after the phrase “surface (8a, 8b) being”, replace the phrase “adapted in shape and size to”, with the phrase - -smaller than- -.
At line 17: after the phrase “to provide a heat-conducting contact, and”, delete the phrase - -is adapted- -.
At line 18: after the phrase “the milk storage container (5a, 5b)”, add the phrase - -via the cooling coil- -. 
At line 20: before the phrase “heat-conducting contact surfaces”, add the word - -separate- -.
At line 21: after the phrase “cooling for each of the”, add the word - -milk- -.
At line 21: after the phrase “storage container”, add the phrase - -(5a, 5b)- -.
At line 22: before the phrase “heat-conducting contact surfaces”, add the word - -separate- -.
At line 25: before the phrase “containers (5a,5b), and a cooling power”, add the word - -storage- -. 
At line 26: before the phrase “contact surface (8a, 8b)”, add the phrase - -separate heat-conducting- -. 
At line 27: after the phrase “on said temperature sensors”, add the phrase - -(11a, 11b)- -. 
At line 30: before the phrase “coffee-dispensing machines”, add the phrase - -at least two automatic- -”. 
At line 32: after the phrase “desired temperature for the”, replace the phrase “the associated”, with the phrase - -each of the - -. 
At line 32: after the phrase “milk storage”, replace the word “container”, with the word - -containers- -.

In claim 3, at line 2: after the phrase “common compressor (14) for the”, replace the word “separate”; with the phrase - -seperately controllable- -. 
At line 3: after the phrase “separate evaporates (13a, 13b) in the”, replace the word “separate”; with the phrase - -seperately controllable- -. 

In claim 5, at line 3: after the phrase “measured on the respective”, add the phrase - -heat-conducting- -. 

In claim 7, at line 4: after the phrase “against the associated”, add the phrase - -heat-conducting- -.

In claim 8, at line 3: before the phrase “cooling circuits (9a, 9b)”, add the phrase - -seperately controllable- -. 
At line 4: before the phrase “contact surfaces (8a, 8b)”, add the phrase - -separate heat-conducting- -.    
In claim 10, at line 3: after the phrase “storage container”, add the phrase - -(5a, 5b)- -.    

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 2-3, 5-8 and 10 is indicated in this Office action. 
With respect to the prior art of records Reyhanloo (US 2103/0115343 A1) in view of Arksey (US 6,019,023 A) in further view of Wongsa (US 2015/0315007 A1) does not show the claimed invention. 
The combination of Reyhanloo and Arksey and Wongsa fails to teach of a separate heat-conducting contact plate having a cooling coil and a separate heat-conducting contact surface for each of the milk storage containers which, when a respective one of the milk storage containers (5a, 5b) is inserted, the separate heat-conducting contact surface physically contacts a heat-conducting bottom wall (7a, 7b) of the respective milk storage container (5a, 5b) with the separate heat-conducting contact surface (8a, 8b) being smaller than the respective heat-conducting bottom wall (7a, 7b) to provide a heat-conducting contact, and to cool the contents of the milk storage container (5a, 5b) via the cool coil in the manner as described in claim 2.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 3, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761